       Case 4:20-cr-00455 Document 37 Filed on 04/15/21 in TXSD Page 1 of 4




UNITED STATES DISTRICT COURT                              ☆      SOUTHERN DISTRICT OF TEXAS
                                                                     HOUSTON DIVISION

UNITED STATES OF AMERICA                                 §
                                                         §
VS.                                                      §                Criminal Action H-20-CR-00455
                                                         §
ZHENGDONG CHENG                                          §


                                UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE ANDREW S. HANEN, UNITED STATES DISTRICT JUDGE:

            Zhengdong Cheng, Defendant, (“Cheng”), pursuant to 18 U.S.C. § 3161(h)(7)(A) moves

the Court to continue the trial of this case and all other deadlines for at least one hundred eighty

(180) days and in support shows:

                                             A.       Procedural History

1.          On August 20, 2020, Cheng was charged by Complaint with wire fraud, false statements,

and conspiracy and an arrest warrant issued. See Dkt. No. 1 and 12.1

2.          On August 23, 2020, Cheng was arrested. Dkt. 12.

3.          On August 28, 2020, an “Order of Detention Pending Trial” was entered. Dkt. 10.

4.          On September 17, 2020, Cheng was charged by Indictment. See Dkt. 1.2

5.          On September 25, 2020, Cheng was arraigned and entered a plea of not guilty. Dkt. 13.

6.          On November 5, 2020, this case was certified as complex. Dkt. 22.

7.          Jury trial is currently set for June 21, 2021. See Dkt. 22.



            1
                Both the August 20, 2020, Complaint and September 17, 2020, Indictment are identified as Document 1
in Pacer.
            2
                See fn. 1.

                                                             1
      Case 4:20-cr-00455 Document 37 Filed on 04/15/21 in TXSD Page 2 of 4




                        B.      Good Cause under the Speedy Trial Act

8.     Continuance is appropriate under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), (B).

9.     Defendant is charged with numerous crimes arising from his employment as a professor at

Texas A&M University and its securing and performance of grants with the United States

Government, relating to which it is generally alleged that Defendant violated federal criminal

statutes by failing to disclose his alleged relationships and activities in the People’s Republic of

China. These theories may involve novel theories of law under these facts that necessitate

additional legal research and pretrial motion practice. See 18 U.S.C. § 3161(h)(7)(B)(ii).

10.    Discovery remains ongoing. The Government has produced or is making voluminous

electronic and other evidence available to Cheng. See Dkt. 19. There are reportedly millions of

electronic files, including those from electronic devices obtained pursuant to a search warrant. Id.

Due to the nature of some electronic materials, counsel will have to review some electronic

discovery at a government facility. See Dkt. 28 at pp. 24-25. Much of the production will have to

be translated from Mandarin into English in whole or part for review and/or use. The Government

has translated some but not all. This production, translation, and review process will be time

consuming and laborious. The nature of this prosecution is unusual and complex.

11.    Counsel need additional time to investigate the factual basis of the allegations, the legal

issues, review discovery, and prepare a defense in order to render effective assistance of counsel.

It is unreasonable to expect all of that to occur within the current time limits taking into account

the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv).

12.    The ends of justice which will be served by allowing the defendant additional time in which

to prepare this case outweigh the best interest of the public and the defendant in a speedy trial.



                                                  2
       Case 4:20-cr-00455 Document 37 Filed on 04/15/21 in TXSD Page 3 of 4




13.     Cheng has waived speedy trial.

                                C.       Request for Continuance

14.     This motion is not made for the purposes of delay, but so that defense counsel can render

effective assistance to the accused and that justice may be done.

15.     Counsel requests trial and all accompanying deadlines be reset 180 days from the current

trial date.

                                            PRAYER

        WHEREFORE, Zhengdong Cheng, Defendant, prays the Court to grant this motion, and

continue the trial of this case and all accompanying deadline at least one hundred eighty (180) days

from the current trial date.

                                                     Respectfully Submitted,

                                                     HILDER & ASSOCIATES, P.C.

                                                     /S/ Q. Tate Williams
                                                     Q. Tate Williams
                                                     Texas Bar No.: 24013760
                                                     Philip H. Hilder
                                                     Texas Bar No. 09620050
                                                     819 Lovett Blvd.
                                                     Houston, Texas 77006
                                                     (713) 655-9111–telephone
                                                     (713) 655-9112–facsimile
                                                     philip@hilderlaw.com
                                                     tate@hilderlaw.com




                                                 3
      Case 4:20-cr-00455 Document 37 Filed on 04/15/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon the Assistant United States Attorney for the government herein, via ECF contemporaneous
with filing.
                                                    /S/ Q. Tate Williams
                                                    Q. Tate Williams

                            CERTIFICATE OF CONFERENCE

       I certify that on or about April 15, 2021, I communicated with AUSA Mark McIntyre by
telephone , and he related to me that the government is unopposed to the relief sought.



                                                    /S/ Q. Tate Williams
                                                    Q. Tate Williams




                                               4
